Title: To John Adams from C. W. F. Dumas, 12 October 1786
From: Dumas, C. W. F.
To: Adams, John


     
      Monsieur
      Lahaie 12e. Oct. 1786
     
     Autant nous avons été en peine de Vous savoir avec Madame en mer par la tempête qu’il faisoit, autant nous a réjoui la nouvelle de votre arrivée à Londres, laquelle écrite ici par Mr. De Lynde, me fut com̃uniquée en son temps par Mr. Fagel, avec qui j’eus occasion de m’entretenir de V. E. à l’hôtel de France, & qui m’a chargé de vous faire parvenir ses complimens.
     Mr. Jrujo, mon très cher ami, Chargé d’Affaires d’Espagne, que j’ai eu l’honneur de vous présenter chez Mr. le Ms. De Verac, part pour résider en la même qualité à la Cour Britanique. Avec le juste desir qu’il a de cultiver l’honneur de votre connoissance, un excès

de modestie lui fait penser qu’il a besoin pour cela d’une recom̃andation de ma part, qui est bien à son service, bien que je sache que sa patrie, son caractere, son mérite & ses qualités aimables, lui serviront auprès de V. E., com̃e par-tout ailleurs, d’introduction bien supréieure à la mienne.
     Nous espérons de voir en ce pays, com̃e vous nous l’avez fait espérer, Made. Smith avec Mr. son Epoux, & de leur y rendre nos services agréables; & Madame Adams voudra bien recevoir avec eux les assurances de nos respects.
     Je suppose que V. E. lit assidument la Gazette de Leide. Elle décrit si exactement, quoique succinctement la succession des évenemens dans ce pays, que cela me dispense d’entrer dans des détails là-dessus.
     Aujourd’hui est le grand jour du renouvellement de la Régence à Utrecht. J’ai tout lieu de m’assurer que tout se sera passé avec la décence & la fermeté dont vous avez été témoin à une occasion analogue.— Les Etats postiches d’Utrecht à Amersfort ont accepté la Médiation de L. N. & G. P. & des autres Confédérés, entre la Ville & eux.— Les Bachas de Gueldre, avec leur Sultan, s’embourbent de plus en plus. Après avoir menacé de tout envahir, ils n’osent sortir avec les troupes dont ils ont farci la Province, de peur que leurs Bourgeoisies ne leur cassent le cou.— En Frise une autre Oligarchie veut imiter celle de Gueldre; mais les Frisons n’endureront pas cela.— En Groningue, Overyssel & Zélande, ainsi qu’en Hollande, l’horreur contre la tyranne n’y fait que croître & embellir.— Et nos Diplomatiques ici depuis quelque temps sont muets com̃e des Disciples de Pythagore.
     Je suis avec grand respect / De Votre Exc1. le très humble & / trèsobéissant serviteur,
     
      Cwf Dumas
     
     
     TRANSLATION
     
      Sir
      The Hague, 12 October 1786
     
     As much as we were grieved to hear you were on the seas with madam in such a storm, we were just as delighted to hear the news of your arrival in London, which was marked here by Mr. Lynden, and was communicated to me in time by Mr. Fagel, with whom I had the opportunity to speak about your excellency at the Hôtel de France, and who requested that I relay his regards.
     Mr. Irujo, my very dear friend, chargé d’affaires of Spain, whom I had

the honor of introducing to you at the Marquis de Verac’s, is departing to assume the same post at the British court. With the just desire that he has to foster the honor of your acquaintance, an excessive modesty causes him to believe that he needs a recommendation on my behalf, which is happily granted, though I know that his nation, his character, his merit, and his amiable qualities will serve as a far greater recommendation to your excellency, as to anyone else.
     We hope to see in this country, as you have caused us to hope, Mrs. Smith with her husband, and to render them our gracious services; and would Mrs. Adams kindly accept, along with them, assurances of our respect.
     I suppose that your excellency assiduously reads the Gazette de Leyde. It precisely, though succinctly, reports the succession of events in this country, which excuses me from having to enter into details.
     Today is the grand occasion of the renewal of the regency at Utrecht. I have every reason to believe that everything will transpire with the decency and firmness to which you were a witness on a similar occasion. The false states of Utrecht at Amersfort have accepted mediation between them and the city from Their High Mightinesses and other confederates. The pashas of Gelderland, along with their sultan, are becoming more and more mired in the mud. After having threatened to invade everything, they do not dare to mobilize the troops they have spread over the countryside for fear of getting their necks broken by their citizens. In Friesland another oligarchy wishes to imitate that of Gelderland, but the Frisians will not endure it. In Groningen, Overijssel, and Zeeland, as well as in Holland, a sense of repulsion against tyranny only grows greater and more beautiful. And our diplomats here have been, for some time, as silent as disciples of Pythagoras.
     I am with great respect your excellency’s most humble and most obedient servant
     
      Cwf Dumas
     
    